                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Donna Cooper,                                ) Civil Action No. 2:19-3015-BHH
                                             )
                            Plaintiff,       )
                                             )
vs.                                          )      ORDER AND OPINION
                                             )
Lisa Buffington and The United States        )
Postal Service,                              )
                                             )
                      Defendants.            )
________________________________             )

       This matter is before the Court upon Plaintiff Donna Cooper’s (“Plaintiff”) complaint,

through counsel, which alleges deprivation of constitutional rights pursuant to 42 U.S.C.

§ 1983, and the Federal Tort Claims Act. In accordance with 28 U.S.C. § 636(b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a), D.S.C., the matter was referred to a United States

Magistrate Judge for preliminary review.

       On December 23, 2019, Defendants filed a motion to dismiss or for summary

judgment. (ECF No. 14.) After two extensions of time were granted for Plaintiff to respond,

Plaintiff failed to respond to Defendant’s motion or to contact the Court in any way.

       On February 5, 2020, the Magistrate Judge issued a report and recommendation

(“Report”) recommending that this action be dismissed for lack of prosecution in

accordance with Federal Rule of Civil Procedure 41(b). Attached to the Magistrate Judge’s

Report was a notice advising Plaintiff of his right to file written objections to the Report

within fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court
is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” (quoting Fed. R. Civ. P. 72 advisory committee’s note)).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. Finding none, the Court ADOPTS the Magistrate Judge’s Report (ECF No. 19) and

DISMISSES this action, with prejudice, in accordance with Rule 41(b) of the Federal Rules

of Civil Procedure. Defendants’ motion to dismiss or for summary judgment (ECF No. 14)

is denied as moot.

       IT IS SO ORDERED.

                                                    /s/Bruce Howe Hendricks
                                                    United States District Judge

March 6, 2020
Charleston, South Carolina




                                                2
